Citation Nr: 1445737	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Veteran represented by:	Patrick C. H. Spencer, II, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In March 2009, the Veteran submitted a timely notice of disagreement (NOD).

In January 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In June 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder, to include bipolar disorder and depression, is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of an October 2007 letter, sent prior to the March 2008 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  Further, the letter met the notification requirements for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA furnished additional notice letters in January 2013, February 2014, and March 2014, after which it readjudicated the claim in June 2014.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA and private treatment records, and lay statements have been obtained.

A medical opinion regarding the Veteran's acquired psychiatric disorder is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the record does not establish that the Veteran suffered an event, injury or disease in service.  Id.

This claim was remanded by the Board for additional development in June 2013.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements, and obtained service personnel records and SSA records.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned VLJ in January 2013.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his August 2007 claim and elsewhere that his acquired psychiatric disorders began in service.  His spouse wrote in November 2007 that she "sensed a big change in him" emotionally during service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's acquired psychiatric disorders, to include bipolar disorder and depression, are not related to service or to an incident of service origin.  Consequently, service connection is denied.

The Board acknowledges that the Veteran has current diagnoses of acquired psychiatric disorders.  For example, in May 2007, both a VA clinician and his private physician, Dr. Crandall, diagnosed him with depression.  In December 2008, Dr. Crandall also diagnosed the Veteran with bipolar mood disorder, and a VA psychiatrist provided the same diagnosis in April 2012.

However, the Board finds that the most probative evidence is against the finding of an in-service incurrence of the disease.

The contemporaneous service treatment records include no complaints, diagnosis, or treatment of any acquired psychiatric disorder.  A service personnel record, received electronically in February 2014, includes an April 1970 rating of "1", or no impairment or potential impairment of duty function, for the "S", or psychiatric, assessment within PUHLES testing.  See p. 15 of 78.  The Veteran's July 1972 Report of Medical History includes his denial of ever having "depression or excessive worry" or "nervous trouble of any sort."  The Veteran's July 1972 Report of Medical Examination includes a clinical finding of psychiatric normalcy.  In a November 1972 Statement of Medical Condition, the Veteran confirmed that there had been no change in his medical condition since his July 1972 separation examination.

The Board acknowledges that the Veteran testified that one day during kitchen patrol (KP) he broke down and cried for an hour.  See January 2013 hearing transcript, pp. 8-9.  He likewise reported in a September 2012 statement that he "cracked" because he lost a scholarship, spent his first wedding anniversary in basic training, had to close a small business, and was "taken from leadership [in civilian life] to a much subservient position."  Similarly, in an August 2007 statement associated with his claim, the Veteran reported that:

I was not the most physically gifted or coordinated person in [Army boot] camp.  I had trouble marching in proper time, couldn't do all the physical things well and, in general, was not able to perform some of the demanding physical requirements as needed.  As a result, I was picked out by the Drill Sergeants as the company "goat."  It was "[name of the Veteran] this, [name of the Veteran] that" and every time we went to do anything, I was the "poor example."  For weeks in basic, I was hammered and hammered and set up as the one who would never make it in the Army.  Day and night, I was made the example of a poor physical specimen and as an uncoordinated flop.  Finally, I snapped.  I didn't know what was happening to me, but I knew it wasn't normal.  I had begun to sob hysterically and uncontrollably, but was able to hide it.  I decided I needed help and began, on at least two occasions, to go and see the Chaplain, but on the way I reminded myself that if I did, I would not receive my Security Clearance needed to stay in the USASA....The depression grew and I became more and more introverted and shared with no one, but continued to cry on a daily basis.  I had never been like this before-never....I had changed forever-it was not only in basic training.  I continued to cry without provocation all during my service....No longer was I popular, sociable or outgoing.  I did my job as there was not much else to do and spent the rest of my days in the Army in the depths of depression with a few bouts of mania.  Before entering the Service, I was a "go-getter" but now back in civilian life, I couldn't hold a job for more than 2 years at a time and most much shorter....In 2001, I first sought psychiatric help and because of this, I can now admit I am mentally ill, not crazy, and I [k]now that my condition came upon me while serving in the Army.  [Emphasis in original.]

Likewise, the Veteran has submitted positive nexus opinions from Dr. Crandall in December 2008, and from a VA psychiatrist in April 2012, linking his acquired psychiatric disorders to his service.  Both opinions are predicated on the Veteran's own reports-more than three decades after service-of the onset of symptoms of mood disorder and depression in service.

The Board finds that the Veteran's lay reports of in-service psychiatric symptoms (including from his spouse), and his explanations for the absence of contemporaneous evidence thereof, lack credibility because they are contradicted by other, more probative evidence of record.

First, the Veteran's service treatment records and service personnel records reflect not a "goat" or "poor example" who "snapped," as the Veteran reported in his August 2007 claim, but rather a consistently excellent and even outstanding soldier throughout his service.  Specifically, one service personnel record, received electronically in February 2014, includes an August 1971 Enlisted Efficiency Report wherein the Veteran was rated "outstanding" in his attitude, initiative, and responsibility, and "excellent" in his adaptability, leadership, and duty performance.  See p. 2 of 3.  Likewise, a second service personnel record, also received electronically in February 2014, includes an August 1971 Enlisted Evaluation Data Report wherein the Veteran scored "high" on four of five categories (and "average" on the fifth), and a June 1970 report wherein the Veteran's supervisor rated him "Efficiency Excellent."  See pp. 17, 24 of 45.  Further, a third service personnel record, also received electronically in February 2014, includes a January 1972 "Letter of Congratulation" for the Veteran's "outstanding MOS [Military Occupational Specialty] proficiency evaluation score."  The Veteran's commanding officer explained that the Veteran's score "is indicative of your self initiative, personal motivation, and desire to excel.  Your accomplishment places you in a category far exceeding that level attained by your contemporaries."  See p. 21 of 78.  The third service personnel record also includes a November 1971 Enlisted Efficiency Report wherein the Veteran was rated "outstanding" in all categories: adaptability, attitude, initiative, leadership, responsibility, and duty performance.  See p. 77 of 78.  In summary, the Veteran's contemporaneous service personnel records demonstrate excellent and even outstanding achievement in service, consistent with his July 1972 service treatment records showing psychiatric normalcy and the absence of "depression or excessive worry" or "nervous trouble of any sort."  The Board finds that these documented contemporaneous service treatment and personnel records merit greater probative weight than the Veteran's assertions, many decades later, that he "snapped" in service after repeatedly being singled out as a "goat" and a "poor example."  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Second, the Veteran's own initial statement to his treating clinician, Dr. Crandall, is inconsistent with his later reports of the onset of psychiatric symptoms in service.  In a September 2001 record, Dr. Crandall recorded that the Veteran reported having "Depression x 10 yrs"-reflecting an onset in 1991, approximately two decades after his separation from service.  Moreover, in that initial session Dr. Crandall recorded that the Veteran cited to such factors as radioactive treatment for his thyroid, an IRS audit resulting in bankruptcy, gambling, a sense of shame that his spouse has to work, a delusion that he caused his mother's heart attack, and a sibling with a mental disorder-but no notation was made of any incident or symptoms in service.  The Board finds the September 2001 treatment record highly probative because it reflects the Veteran's psychiatric history as related to a clinician for the purpose of treatment, and because it is consistent with the absence of symptoms or diagnoses in his service personnel and service treatment records.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that a statement made to a clinician for the purpose of diagnosis and treatment is exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Third, the Veteran's additional assertions regarding in-service manifestations of psychiatric symptoms and his failure to contemporaneously document the same are inherently implausible and frequently contradictory.  For example, the Veteran asserted in September 2012 that he "threw and pinned a senior NCO [Non-commissioned officer] up against the wall and began an assault [on] him in a meeting but, fortunately for me...I was not charged or disciplined."  He also reported throwing a steel bed at a fellow enlisted man-again without being charged.  Additionally, the Veteran wrote in August 2007 that "I decided I needed help and began, on at least two occasions, to go and see the Chaplain, but on the way I reminded myself that if I did, I would not receive my Security Clearance."  By contrast, he wrote in September 2014 that he "shared my depression issues" with the Chaplain, but he was essentially unhelpful.  Similarly, while the Veteran had characterized himself as the "goat" who was held out by superiors as a "poor example" in his August 2007 statement, he wrote in September 2014-after VA had requested his service personnel records-that he "Did well on duty." (Emphasis in original).  Finally, the Veteran stated in September 2012 that he did not check a box at separation saying that he was depressed because, "That day I was elated to be getting out." [Emphasis in original.]  The Board notes that the form clearly states, "Have you ever had or have you now...Depression or excessive worry[?]"  [Capitalization omitted.]  As such, if the Veteran had experienced those symptoms at any time prior to separation, he would have checked the "Yes" box irrespective of how "elated" he was on his date of separation-which, in any event, was approximately three months after he filled out the Report of Medical History in July 1972.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

For the foregoing reasons, the Board finds that the most probative evidence-including the Veteran's service treatment records, service personnel records, and initial post-service treatment records-demonstrates that he did not experience symptoms of an acquired psychiatric disorder in service.  As such, the positive nexus opinions from Dr. Crandall in December 2008, and from a VA psychiatrist in April 2012, warrant no probative weight because they are based on the inaccurate factual premise that the Veteran experienced symptoms of a mood disorder and depression in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

The Board notes that the Veteran has submitted additional lay statements, dated November 2007, February 2013, and June 2013, discussing the Veteran's post-service symptoms.  As the Veteran's current diagnosis is not in question, and as those statements refer to post-service symptoms, they warrant less probative weight than the contemporaneous service treatment and personnel records discussed above.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


